internal_revenue_service number release date index number -------------------------- ------------------------ ------------------------------------------------- ---------------------- ------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-141816-11 date date legend taxpayer ---------------------------------------------------- -------------------------------------------------- ------ ----------------------------------- --------------------------------------------------------------- ---------------------------- ------------ ---------------------------------------- state a corp a corp b corp c corp d e dear --- ------------ this is in response to a request for a ruling dated date submitted on behalf of taxpayer by your authorized representative the ruling concerns the application of cooperative tax law to a transaction described below taxpayer was incorporated in -------- pursuant to the state a administrative code taxpayer is a rural telephone company operated on a cooperative non-profit basis for the mutual benefit of its members it serves --------members patrons northwestern state a plr-141816-11 according to taxpayer’s amended articles of incorporation dated -------------------- -------------------------------------------------------------------------------------------------------------------- t he purposes for which said corporation is formed are building purchasing and otherwise acquiring equipping maintaining and operating telephone and broadband systems and furnishing telephone and broadband service or either in taxpayer and neighboring townships villages and communities for the mutual benefit of its members and doing any and all things necessary or incident thereto the code of regulations of the taxpayer ie the bylaws prescribe the rights and responsibilities of the taxpayer and its members article i requirement for membership sec_1 states that any person firm association company limited_liability_company limited_liability partnership or body politic or subdivision thereof may become a member of the taxpayer hereinafter called the company by complying with rules typical of cooperative organizations article ii rights and liabilities of the company and the members sec_3 property interest of members states the following upon dissolution after a all debts and liabilities of the company have been paid b all capital furnished through patronage shall have been retired as provided in this code of regulation and c the membership fees shall have been repaid the remaining property and assets of the company shall be distributed among members in proportion which the aggregate bears to the total patronage of such members and former members on the date of dissolution unless otherwise provided by law article iii meeting of members section voting at meetings states in part that each member shall be entitled to only one vote upon each matter submitted at a meeting of the members article iv trustees sec_1 general powers states that the business and affairs of the company shall be managed by a board_of --- trustees which shall exercise all powers of the company except as are by law article of incorporation or this code of regulation conferred upon or reserved to the members sec_2 election and tenure of office states in part that plr-141816-11 the trustees shall be elected by secret ballot at the annual meeting of the members by and from the members to serve until their successors shall have been elected and qualified article viii non-profit operation describes the manner in which the taxpayer will operate with respect to its members sec_1 interest or dividends on capital prohibited states the company shall at all times be operated on a mutual non-profit basis for the mutual benefit of its patrons no interest or dividends shall be paid or payable by the company on any capital furnished by its patrons sec_2 patronage capital in connection with furnishing telecommunications communications telephone and information services obligates its members patrons to furnish and the taxpayer to account for on a cooperative basis to all its patrons for all amounts received and receivable from the furnishing of telecommunications communications and information services in excess of operative costs and expenses properly chargeable against furnishing services taxpayer received tax exemption from the service on ------------------------- for telephone and broadband services under sec_501 of the internal_revenue_code as telephone business has changed fewer rural telephone cooperatives have been able to satisfy the percent income test prescribed by sec_501 taxpayer believes it will not pass the percent test for either tax_year sec_2011 or sec_2012 in early american telephone telegraph at t advised the independent telephone industry of the prospective availability of a new telephone service to subscribers at t’s new system was known as a data base administration system dbas and it enabled its customers to use the then recently developed calling card service css also known as auto bill calling service abc with that service the taxpayer’s member patrons would be able to make credit available collect or third- party long distance calls with the assistance of an operator while at t offered this service to the over big_number independent telephone_companies including many rural telephone cooperatives like taxpayer the necessary capital_expenditure for each to participate would be prohibitive at the same time it was clear to small companies that they needed to offer the same type of services to their subscribers enjoyed by customers of larger telephone_companies therefore the smallest of the telephone_companies formed corp a allowing participation in the at t system corp a followed many of the same principles as cooperatives such as plr-141816-11 governance by one-voter per member and distribution of margins based on member participation in --------------------taxpayer purchased share of class a voting_stock and ------- shares of class b non-voting stock in corp a as part of the stock purchase taxpayer agreed to use the services of corp a’s mechanized calling card services data utilizing a dbas according to specifications of at t in -------------------- taxpayer signed corp a’s services - independent responsible organization agreement in ------------------ taxpayer signed corp a’s at t communications standard agreement for the provision of telecommunications services and facilities in ---------------------- taxpayer purchased an additional share of class a voting_stock and ----- shares of class b non-voting stock in corp a in ------------- taxpayer singed corp a local exchange carrier lec agreement for other service provider osp billing and collection services in ------- taxpayer signed a variety of corp a’s master service agreements which brought in mci and sprint service process in ------------------taxpayer paid dollar_figure--------for preferred_stock and convertible debentures in corp b a new corporation formed by corp a corp b was formed to operate and manage a new and powerful ss7 network to allow taxpayer to meet its members patrons need for enhanced information services in -------------------- it was announced that corp b and corp a were merging to become corp c taxpayer’s corp b and corp a stock certificates were replaced by stock certificates of corp c in ---------------------- corp c became a wholly-owned subsidiary of corp d that transaction was followed by taxpayer exchanging holding common_stock for ------------ shares of corp d common_stock in ------------- taxpayer received a letter from corp d announcing that it had sold their communications_services group business to e the last receipt for purchased services made my taxpayer from corp d was received in -------------------- because corp d no longer provides taxpayer with service the board_of trustees has decided to sell all of the corp d stock in various tranches and redeploy proceeds of that sale to current telecommunications construction projects necessary to serve its plr-141816-11 members patrons the capital_gain realized on the sale will be allocated based on historic records maintained by taxpayer on its member patron service based on the foregoing taxpayer request a ruling that the capital_gain realized by the taxpayer from the sale of corp d stock constitutes patronage-sourced income which if properly allocated to its members patrons will be excludable from gross_income as a true patronage_dividend in the event a rural telephone cooperative such as taxpayer loses its tax-exempt status sec_501 of the code no longer applies until such time as the cooperative again satisfies the requirements for exemption during any taxable_period the rules applicable to the telephone cooperative depend on the reasons why it failed its exemption tests if exemption was lost because the company failed to operate on a cooperative basis then it will be taxed under the same rules applicable to for-profit corporations alternatively if the cooperative becomes taxable because it failed the so- called percent income test imposed by sec_501 then the organization will be taxed as a cooperative while the requirements of subchapter_c of the code regarding corporate_distributions and adjustments and other provisions are generally applicable to nonexempt cooperatives these entities are distinguished from other types of corporations by a specific body of tax law the scheme of taxation for nonexempt cooperatives was developed from the administrative pronouncements of the service and decision of the judiciary over a fifty-year period these rules for tax treatment of most nonexempt cooperatives and their patrons were finally codified with the enactment subchapter_t as part of the revenue act of pub_l_no h_r with passage of subchapter_t of the code the rules for deduction of patronage_dividends and the treatment of patronage_dividends in the hands of a cooperative’s patrons were defined however sec_1381 states that subchapter_t is not applicable to organization engaged in furnishing electric energy or providing telephone service to persons in rural areas according to the senate_finance_committee report accompanying the act the intent of congress was that nonexempt rural electric and telephone cooperatives would continue to be treated as under present law in its report accompanying the legislation the senate_finance_committee described present law as follows under present law patronage_dividends paid_by taxable cooperatives result in a reduction in the cooperative’s taxable_income only if they are paid during the taxable_year in which the patronage occurred or within the period in the next year elapsing before the prior year’s income_tax return is plr-141816-11 required to be filed including any extensions of time granted s rep no 87th cong 1st sess under this earlier body of tax law applicable to nonexempt telephone cooperatives a cooperative may reduce its taxable_income by any qualifying patronage_dividends paid to their members patrons further under pre-1962 cooperative rules the term paid means paid in cash or paid_by notice of allocation see also revrul_83_135 1983_2_cb_149 a taxable cooperative not subject_to the provisions of subchapter_t of the code may exclude from gross_income the patronage_dividends paid or allocated to its patrons in accordance with its by-laws while subchapter_t of the code does not control the taxation of nonexempt telephone cooperatives its foundations rest upon pre-1962 cooperative tax law as a result there are certain basic parallels between the tax treatment of nonexempt utility cooperatives and treatment of other cooperative organizations under subchapter_t therefore to extent that subchapter_t reflects cooperative taxation as it existed prior to it is in instructive resolving certain issues facing rural telephone cooperatives this is because congress stated that in enacting subchapter_t it was merely codifying the long common_law history of cooperative taxation with the exception of ensuring at least one annual level of tax at the cooperative or patron level see s rep no 87th cong 1st sess and arguably the case law post-enactment is merely a continuation and refinement of the pre-enactment common_law this is particularly true with respect to defining certain terms such as operating_on_a_cooperative_basis and patronage income perhaps the most succinct definition of the term cooperative for federal_income_tax purposes was provided by the u s tax_court in 44_tc_305 acq 1966_1_cb_3 the tax_court said under the cooperative association form or organization on the other hand the worker-members of the association supply their own capital at their own risk select their own management and supply their own direction for the enterprise through worker meetings conducted on a democratic basis and then themselves receive the fruits of their cooperative endeavors through allocations of the same among themselves as co-workers in proportion to the amounts of their active_participation in the cooperative undertaking the tax_court went on to describe three guiding principles at the core of economic cooperative theory as subordination of capital both as regards control_over the cooperative undertaking and as regards the ownership of the pecuniary benefits plr-141816-11 arising therefrom democratic control by the worker-members themselves and the vesting in and allocation among the worker- members of all fruits and increases arising from their cooperative endeavor ie the excess of operating revenues over the costs incurred in generating those revenues in proportion to the worker-members’ active_participation in the cooperative endeavor t c pincite the mechanism by which telephone cooperative achieve operation at cost is the patronage_dividend or capital credit since the payment of patronage_dividends and operation at cost is so critical to achieving cooperative status as defined by puget sound it is important to analyze this issue rural telephone cooperatives perform a final accounting at year-end to determine the net margin derived from their members’ patronage during the course of the year then the excess over cost collected from members is returned to them by a capital credit allocation based on each member’s patronage those capital credits are typically paid_by allocations of capital credit certificates or notices of allocation rather than in cash the capital credits retained form the foundation for the organization’s equity_capital a true patronage_dividend that may be excluded from the income of a rural telephone cooperative must meet the three tests set forth in farmers cooperative co v birmingham f_supp n d ia and 31_tc_674 acq aod 1959_2_cb_6 those tests are it must be made subject_to a preexisting legal_obligation the allocation must be made on the basis of patronage and the margins allocated must be derived from the profits generated from patrons’ dealings with the cooperative although the code does not provide specific guidance as to what constitutes patronage-sourced income for a nonexempt telephone cooperative regulations and rulings address the issues for cooperatives governed by subchapter_t of the code while not directly applicable to taxable utility cooperatives per se arguably they reflect the correct analysis with respect patronage income of cooperatives subject_to pre-1962 law the senate committee report accompanying the cooperative provisions in the revenue act of indicated that the congress intended to tax ordinary ie non- farmer cooperatives for plr-141816-11 non-operating income not derived from patronage as for example in the case of interest or rental income even if distributed to patrons on a pro_rata basis s rep no 82d cong 1st sess in response to that guidance of congress the service promulgated regulations distinguishing nonpatronage income from that which is patronage derived sec_1388 of the code specifies that a patronage_dividend must be determined by reference to the net_earnings of the organization from business done with or for its patrons that section further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out earnings other than from business done with or for patrons further it does not include earnings from business done with or for other customers to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_69_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced plr-141816-11 sec_1_1382-3 of the income_tax regulations defines income from sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite in twin county grocers inc v united_states cl_ct a nonexempt_cooperative was denied deductions for patronage_dividends for interest on a certificate of deposit bought from a nonpatron bank because the dividend income was not patronage sourced the court held that the relation of income activity to the cooperative’s business was too tenuous courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries inc v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite in land o’lakes inc supra the court held that dividends received by the nonexempt_cooperative from the st paul bank for cooperatives was patronage derived and could be allocated to land o’lakes patrons as deductible patronage_dividends the court noted that the taxpayer was required to acquire and hold the stock to obtain a loan the proceeds of which were used to finance cooperative activities on favorable terms finding that the subject transaction was not significantly distinguishable from the transaction in revrul_69_576 plr-141816-11 in the present case taxpayer purchased the stock which ultimately became corp d stock for the express purpose of gaining telecommunications services for its members patrons taxpayer had no choice but to participate in this way in order to secure these services as it was too small to meet at t’s requirements to participate all of its transactions with corp a corp b corp c and corp d were conducted to obtain vital services for its member patrons that continued for years until corp d sold the unit rendering services to an unrelated party all of taxpayer’s relations with the ever-changing service providers were conducted exclusively for the benefit of taxpayer’s members patrons further taxpayer’s sale of the stock at issue is not being done to merely enhance profitability but to provide capital for current telecommunications construction projects necessary to serve its members patrons accordingly based solely on the foregoing we rule that the capital_gain realized by the taxpayer from the sale of corp d stock constitutes patronage-sourced income which if properly allocated to its members patrons will be excludable from gross_income as a true patronage_dividend this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours s paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
